United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, NORTH HOUSTON
POST OFFICE, North Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0174
Issued: July 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2019 appellant filed a timely appeal from an August 26, 2019 merit
decision and an October 10, 2019 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a diagnosed
medical condition causally related to the accepted employment factors; and (2) whether OWCP
properly denied appellant’s request for a review of the written record as untimely filed pursuant to
5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 21, 2019 appellant, then a 58-year-old human resources clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed a back condition due to
factors of her federal employment including repetitious reaching, twisting, bending, kneeling, and
going up and down a ladder. She indicated that she first became aware of her condition on
February 1, 2019 and realized that it was related to factors of her federal employment on
March 18, 2019. Appellant did not stop work.
In a July 1, 2019 development letter, OWCP informed appellant of the deficiencies in her
claim. It advised her of the type of factual and medical evidence needed to establish her claim and
provided a factual questionnaire for completion. OWCP afforded appellant 30 days to submit the
necessary evidence.
In a March 14, 2019 report, Dr. Sumant Patel, Board-certified in diagnostic radiology,
provided diagnostic findings from an x-ray of the sacroiliac joints. He indicated that appellant had
sacroiliac (SI) joint pain for the prior three weeks and diagnosed a sacroiliac ligament sprain.
Appellant noted in a June 18, 2019 statement that her job required her to file medical
records in multiple areas in a very tight space, constantly reaching, bending, twisting, kneeling,
pushing and pulling, and going up and down a ladder. She asserted that she never had a back
problem until she started working as a file clerk. Appellant indicated that on that day she was
pulling a file out of a tight area when she experienced a sharp pain across her lower back, and she
could hardly get up and walk. She indicated that her doctor diagnosed a back sprain and
recommended over-the-counter medication, but they did little to ease the pain. Appellant asserted
that the daily activities of filing and bending down to locate and retrieve files had taken a toll on
her back.
In a June 19, 2019 medical report, Lan Nguyen, a certified physician assistant, examined
appellant for a complaint of back pain. She diagnosed low back pain and a lower back muscle
strain. In a work status report of even date, Ms. Nguyen noted that appellant could return to work
without restrictions on June 21, 2019.
In a July 15, 2019 statement, appellant noted that on March 14, 2019, her primary care
physician ordered an x-ray because of her complaints of back pain. She indicated that on June 18,
2019 her acting manager suggested that her pain seemed to have resulted from an occupational,
not traumatic, injury.
In a July 23, 2019 letter, the employing establishment controverted appellant’s claim
indicating that she had not identified an accident that caused her pain and that she had not missed
work.
By decision dated August 26, 2019, OWCP accepted that the employment factors occurred,
as alleged, but denied the claim, finding that no medical evidence had been submitted to establish
a medical diagnosis in connection with the accepted employment factors. Thus, it concluded that
the requirements had not been met to establish an injury as defined by FECA.

2

OWCP continued to receive evidence. In an August 2, 2019 report of hazard and unsafe
condition, an employing establishment human resources specialist noted that appellant’s injury
exposed a potential safety hazard at the employing establishment. She indicated that the files were
tightly stacked with little to no room for additional files. The human resources specialist asserted
that this safety hazard created the potential for possible strains/sprains to hand, wrist, arm/elbow,
shoulder, neck, and back and proposed a mitigating solution.
In an August 30, 2019 report, Dr. Marcos Masson, a Board-certified orthopedic surgeon,
noted that appellant twisted her back while picking up a file in the lower shelf, causing sudden
sharp pain. He indicated that she was administered an injection at an emergency room and was
still working full time. Dr. Masson further noted that appellant had no previous extremity
problems, but currently had moderate pain in her lower back when she performed certain motions
or activities. His physical examination, revealed normal results aside from left lumbosacral (LS)
paraspinal tenderness, and diagnosed bilateral sprain of joints and ligament of unspecified parts of
neck. Dr. Masson recommended formal physical therapy and light-duty work restrictions. In an
activity restriction note of even date, he provided work restrictions and diagnosed lumbosacral
(LS) sprain. In a physical therapy prescription of even date, Dr. Masson prescribed physical
therapy for appellant’s sprain.
On September 26, 2019 appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review.
By decision dated October 10, 2019, the hearing representative denied appellant’s request
for a review of the written record as untimely filed, finding that her request was not made within
30 days of the August 26, 2019 OWCP decision as it was received unsigned and undated on
September 26, 2019. The hearing representative further indicated that it exercised its discretion,
but determined that the issue in this case could equally well be addressed by a request for
reconsideration before OWCP along with the submission of new evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

2

Id.

3
J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete and
accurate factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition. The Board further finds, however, that the case is not in posture for decision as to
whether her diagnosed condition is causally related to the accepted factors of her employment.
Dr. Patel, in his March 14, 2019 x-ray report, diagnosed a sacroiliac ligament sprain.
Additionally, Dr. Masson, in his reports dated August 30, 2019, diagnosed bilateral sprain of joints
and ligament of unspecified parts of the neck and lumbosacral sprain, noting that on physical
examination, appellant presented with left lumbosacral paraspinal tenderness. Therefore, the
Board finds that the evidence of record establishes diagnosed medical conditions.
OWCP has not reviewed the medical evidence of record regarding the issue of whether the
established diagnoses are causally related to the accepted employment factors. Therefore, the case
will be remanded to OWCP for consideration of the medical evidence on the issue of causal

4

J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No.18-0914 (issued February 24, 2020);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

7

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

E.W., Docket No. 19-1393 (issued January 29, 2020); Gary L. Fowler, 45 ECAB 365 (1994).

4

relationship. Following such further development as deemed necessary, OWCP shall issue a
de novo decision.10
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition. The Board also finds, however, that the case is not in posture for a decision as to
whether her diagnosed medical condition is causally related to the accepted factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the October 10 and August 26, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: July 1, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

In light of the Board’s disposition as to Issue 1, Issue 2 is rendered moot.

5

